DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings lack any identifiers (i.e., reference characters, text, etc.) for indicating the claimed structural elements.  The drawings should be amended to at least identify the “body”, “support members’, and “compliant connectors” recited in claim 1, either with reference characters or text identifying corresponding components. Applicant is advised that, should the drawings be amended to include reference characters, the specification should also be amended accordingly to include the reference characters to avoid further drawing objections.
Additionally, Figures 11A-C and 14A-15C of the drawings are objected to because they are unclear, as they appear to be black and white photographs, or photocopies of a photograph.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “PolyFlex”, which is a trade name or a mark used in commerce, has been noted in this application, in paragraphs [0068], [0089] and [0090]. Applicant is reminded that the term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  As such, instances of “PolyFlex” or “PolyFlexTM” in the aforementioned paragraphs should be amended to recite “PolyFlex™”, or “POLYFLEX”. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially abuts” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the term “substantially abuts”, as it could be interpreted as directly contacting, nearly contacting, etc. For examination purposes, “substantially abuts” will be interpreted as either directly abutting, with adjacent support members in face-sharing contact in the stowed position, or alternatively, as “approximately” or “substantially” abutting (e.g., as depicted in Figure 2 of the instant application, where the support members remain spaced apart a distance equivalent to the thickness of the compliant connectors in the stowed configuration). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by To et al. (US 2016/0206439 A1), hereinafter “TO”.
Regarding claim 1, TO discloses an expandable implantable device (system 1400 shown in Figs. 14A-D; para. 0109), comprising:
a body (beams 1450, 1460, 1470, 1480 and flexible struts 1495; Figs. 14A-D; para. 0111), including:
a plurality of support members (1450, 1460, 1470, 1480; Figs. 14A-B); and
a plurality of compliant connectors (1495; Figs. 14A-C) connecting adjacent support members of the plurality of support members (as shown, adjacent beam support members 1450, 1460, 1470, 1480 interconnected by flexible/compliant connectors 1495; Figs. 14A-C; para. 0111).
Regarding claim 2, TO discloses the device of claim 1, wherein the plurality of support members are movable relative to each other in response to an externally applied force, between a first configuration and a second configuration (beam support members 1450,1460, 1470, 1480 are movable relative to each other, between a first deployed configuration shown in Fig. 14A and a second stowed configuration shown in Fig. 14B, in response to an external force applied to move the beam support members toward each other when central beam 1401 and stabilizer 1407 are removed; Figs. 14A-B; para. 0111).
Regarding claim 3, TO discloses the device of claim 2, wherein the first configuration is a deployed configuration (see Fig. 14A,C-D) in which adjacent support members of the plurality of support members are spaced apart from each other (as shown, adjacent beam support members 1450, 1460, 1470, 1480 are spaced apart from each other; Fig. 14A).
Regarding claim 4, TO discloses the device of claim 2, wherein the second configuration is a stowed configuration (see Fig. 14B) in which each of the plurality of support members substantially abuts an adjacent support member of the plurality of support members (as shown; Fig. 14B).
Regarding claim 5, TO discloses the device of claim 2, wherein the plurality of compliant connectors maintains a relative position of the plurality of support members so as to maintain the device in the first configuration or the second configuration (flexible/compliant connectors 1495 maintain relative position of beam support members 1450, 1460, 1470, 1480, thereby maintaining the device, and relative positioning of components thereof, in the first configuration of Fig. 14A and/or the second configuration of Fig. 14B; para. 0111).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 2006/0149381 A1) teaches an expandable spinal disc implant device comprising support members connected by compliant connectors (see Fig. 9).  Greenhalgh (US 2008/0183204 A1) teaches an expandable implantable device comprising support members connected by compliant connectors (see Figs. 1-2).  Hamilton (WO 01/93785 A2) teaches an expandable implantable device comprising support members coupled by a compliant connector (see Fig. 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773